IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40514
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR SANTIAGO JACQUES-VARA,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-00-CR-1074-1
                        --------------------
                          December 6, 2001
Before JOLLY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Victor Jacques-Vara appeals the district court’s denial of

his motion to suppress the evidence of the marijuana.     He argues

that the border patrol agents lacked reasonable suspicion to stop

the dump truck he was driving, wherein the drugs were found.

     We review the district court’s legal conclusions de novo and

its factual findings for clear error.   United States v. Howard,

106 F.3d 70, 73 (5th Cir. 1997).   Evidence presented at the

suppression hearing is viewed in the light most favorable to the

prevailing party.   Id.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40514
                               -2-

     The district court did not err in its determination that

there were sufficient factors supporting a reasonable suspicion

justifying the stop of the dump truck Jacques-Vara was driving.

See United States v. Inocencio, 40 F.3d 716, 719-23 (5th Cir.

1994).

     AFFIRMED.